DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-17 were subject to a restriction and/or election requirement on October 18, 2022 with restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to the product of a fixed glass roof panel, classified in B62D25/06.
II. Claims 15-17, drawn to process of manufacturing a fixed glass roof panel , classified in B32B17/00.
The inventions were deemed independent or distinct, each from the other because inventions I and II are related as process of making and product made.  Restriction for examination purposes as indicated was proper because all the inventions listed in this action were independent or distinct because the product does not require the process and there would be a serious search and/or examination burden if restriction were not required because the inventions are classified in different classes and would require separate searches.
A telephone call was made to John Naber, applicant’s representative, on October 14, 2022, to request an oral election to the above restriction requirement, but did not result in an election being made.
A Response to the Restriction Requirement was timely filed by the applicant on November 11, 2022, without traverse, with the election of Group 1, claims 1-14, drawn to the product of a fixed glass roof panel.

Disposition of Claims
Claims 1-17, filed November 11, 2021, are pending in this application.  Claims 15-17 have been withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verrat-Debailleul et al. (US8944655B2, hereinafter “Verrat-Debailleul”).
Regarding claim 1, Verrat-Debailleul discloses a glass pane (1/50/1'; Figs. 1A-1C, Col. 12 lines 36-48) which covers a surface region of a vehicle roof (Figs. 1D-1E, Col. 14 lines 13-16) and has an edge protection (4/7; Fig. 1A) at a pane edge of the glass pane, wherein the edge protection is formed by an edge protection strip (4/7; Fig. 1A, ) which covers the glass pane at its pane edge.
Regarding claim 2, Verrat-Debailleul discloses the glass pane as claimed in claim 1, wherein the edge protection strip (4/7; Fig. 1A) is formed as an angle profile (4 is curvingly angled between 1 and 1' glass) and covers the pane edge (1'/50/1; Fig. 1A) and an edge strip of a bottom side of the glass pane (4/7 wraps arounds the bottom of 1'/50/1 at the bottom side of 1; Fig. 1A).
Regarding claim 9, Verrat-Debailleul discloses glass pane as claimed in claim 1, wherein the edge protection strip (7 of the 4/7; Fig. 1A, Col. 13 lines 46-53) is formed from a thermoplastic material (Col. 3 lines 34-43).
Regarding claim 11, Verrat-Debailleul discloses the glass pane (1/50/1'; Figs. 1A-1C, Col. 12 lines 36-48) as claimed in claim 1, wherein a free space or cavity (Fig. 1A shows 2 free spaces between the glass edges and 4/7 strip) is formed between the edge protection strip attached to the pane edge and a region of the pane edge.
Regarding claim 12, Verrat-Debailleul discloses a vehicle roof (100; Fig. 1D) having a glass pane (1/50/1'; Figs. 1A-1D, Col. 12 lines 36-48) as claimed in claim 1, wherein the glass pane is adhesively bonded (91; Fig. 1D, Col. 14 lines 12-16) to a support surface (90; Fig. 1D) of a roof component of the vehicle roof so as to form a gap (Fig. 1D shows a gap between 1 and 90 where the adhesive 91 is placed) between the glass pane (1; Fig. 1D) and the support surface (90; Fig. 1D), and wherein the edge protection strip (2/3; Fig. 1D) is arranged so as to be contact-free with respect to the support surface (90; Fig. 1D) and/or contact-free with respect to the adhesive bond (91; Fig. 1D) of the glass pane to the support surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Verrat-Debailleul in view of Ferrieres-Zhao et al. (US20210107401A1, hereinafter “Ferrieres-Zhao”).
Regarding claim 3, Verrat-Debailleul discloses the glass pane as claimed in claim 1, wherein the edge protection strip is formed as an angle profile having a fastening limb (4 is a fastening limb; Col. 13, lines 58-67), which has a fastening or adhesive surface (4 is considered a protective strip that is also adhesive, Col. 14, lines 1-10), and having a protective limb (7; Fig. 1A), which is angled with respect to the fastening limb and bears against the pane edge of the glass pane (4 and 7 both touch the pane edge of the glass pane in Fig. 1A on the bottom and side of the glass pane edge), the fastening limb being fastened to an edge strip, which adjoins the pane edge, of the bottom side of the glass pane by an adhesive bond (4/7 on the bottom of the glass pane is an adhesive bond).
However, Verrat-Debailleul is silent to a fastening limb being fastened to an edge strip, which adjoins the pane edge, of the bottom side of the glass pane by an adhesive bond.
In claim 3, Ferrieres-Zhao teaches the fastening limb (3/30; Fig. 1a) being fastened to an edge strip (5/50), which adjoins the pane edge, of the bottom side of the glass pane by an adhesive bond (6; Fig. 1a).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the glass pane of Verrat-Debailleul by adding a fastening limb being fastened to an edge strip as taught by Ferrieres-Zhao.  Doing so, allows for improving the use of light-emitting diodes with the first edge face of the interior glass sheet (Paragraph 20).  Also, the edge strip provides electrical insulation (Paragraph 31) and can facilitate the passage of the wiring where through holes may be made in the edge strip (Paragraph 41).
Regarding claim 4, Verrat-Debailleul in view of Ferrieres-Zhao further discloses the glass pane as claimed in claim 3, wherein the protective limb (Verrat-Debailleul - the protective limb 4/7; Fig. 1A) ends at the same level as a top side of the glass pane (Verrat-Debailleul - 1'; Fig. 1A where 7 continues to wrap around past 4 and end at the top side of 1') or extends over an upper edge of the glass pane at its pane edge (Verrat-Debailleul - Fig. 1A).
Regarding claim 7, Verrat-Debailleul in view of Ferrieres-Zhao further discloses the glass pane as claimed in claim 1, wherein the edge protection strip (Ferrieres-Zhao - 5; Fig. 1) made of a vinyl material (Ferrieres-Zhao - Paragraph 232).  Also, Verrat-Debailleul discloses the edge protection strip being a thermoplastic resin or adhesive or double-side adhesive (Col. 2 lines 32-62).  Also, a plastics material with a bending modulus in the range of greater than 2000 MPa is an obvious expedient of a known material and choice of material for needs of design and function.
Regarding claim 13, Verrat-Debailleul in view of Ferrieres-Zhao further discloses the vehicle roof as claimed in claim 12, wherein the edge protection strip (Ferrieres-Zhao - 3/7 Fig. 1) is arranged so as to be contact-free with respect to a spaced-apart and adjoining roof surface component (Ferrieres-Zhao - 80; Fig. 1).

Claim(s) 5-6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Verrat-Debailleul in view of Sawada (US9039075B2).
Regarding claim 5, Verrat-Debailleul discloses the glass pane as claimed in claim 1,
However, Verrat-Debailleul is silent to where the edge protection strip is formed as a hard plastics profile which is resistant to deformation and bending.
In claim 5, Sawada teaches the edge protection strip (41, 46; Figs. 3B-5) is formed as a hard plastics profile (Col. 10 lines 46-47) which is resistant to deformation and bending.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the glass pane of Verrat-Debailleul by forming the edge protection strip out of a hard plastics profile as taught by Sawada.  Doing so, allows for improved protection and sealing of the glass pane (Col. 1 lines 39-59).
Regarding claims 6, Verrat-Debailleul in view of Sawada discloses the glass pane as claimed in claim 5, wherein the glass pane (Verrat-Debailleul  - 1/50/1'; Figs. 1A-1C, Col. 12 lines 36-48) has a pane edge (Fig. 1A) which extends in a three-dimensionally curved manner (Verrat-Debailleul - Figs. 1A-1C shows the glass rounded at its edges, Col. 5 lines 45-50 and Col. 7 lines 3-4 and Col. 12 lines 36-45) and wherein the edge protection strip  has a curved shape which is adapted to this profile of the pane edge (Verrat-Debailleul - Figs. 1A-1C shows that the protection strip follows the edge of the rounded glass).
Regarding claim 8, Verrat-Debailleul in view of Sawada discloses the glass pane as claimed in claim 1, the edge protection strip (Sawada - 41, 46; Figs. 3B-5) is formed as a plastics profile (Sawada - Col. 10 lines 46-47) composed of a plastics material with a Shore A hardness of greater than 100 (obvious expedient for choice of material for reasons of component durability and reliability in a vehicle).
Regarding claim 14, Verrat-Debailleul in view of Sawada discloses the vehicle roof as claimed in claim 12, wherein a seal (Sawada - 20; Fig. 4), which seals a gap with respect to a roof surface component (Sawada - 11, 12; Fig. 4) which is adjacent to the pane edge (Sawada - 12/41; Fig. 4) of the glass pane, bears against the edge protection strip (Sawada - 41; Fig. 4) by way of flexible sealing lip (Sawada - 26; Fig. 4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Verrat-Debailleul in view of Krueger et al. (US10315349B2, hereinafter “Krueger”).
Regarding claim 10, Verrat-Debailleul discloses the glass pane as claimed in claim 1.
However, Verrat-Debailleul is silent to wherein the edge protection strip is formed from ASA (acrylonitrile styrene acrylate).  
In claim 10, Krueger teaches wherein the edge protection strip (100; Figs. 2-3) is formed from ASA (acrylonitrile styrene acrylate) (Col. 5 lines 46-67 and Col. 6 lines 1-7).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the glass pane of Verrat-Debailleul wherein the edge protection strip is formed from ASA as taught by Krueger.  Doing so, allows for improved sealing properties with improved manufacturability (Col. 1 lines 32-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.H./Examiner, Art Unit 3612     
                                                                                                                                                                                                   /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612